DETAILED ACTION
The following is a Non-Final Office Action on the merits. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/3/2020 has been entered.

Response to Amendment
Acknowledgment is made to the amendment received 11/3/2020.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 & 8 recite the imitation “wherein based on a match of the identifier code and at least one of the plurality of medical device identity codes the determined amount of electrical energy is sufficient to effect tissue”.  It is unclear what is meant by “sufficient to effect tissue”.  For purposes of examination, the limitation will be interpreted as –sufficient to affect tissue- (i.e., a change is caused in the tissue).  
Claims 2-7 & 9-16 depend from claims 1 & 8 and are thus also rejected.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4-6, 8 & 10-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burnside et al. (6,611,793, previously cited) in view of Sakurai et al. (2004/0116952, previously cited), Uchida et al. (2005/0288662, previously cited), Brannan et al. (2014/0022245, previously cited), and Wiener et al. (2002/0077645, previously cited)..
Concerning claim 1, Burnside et al. disclose a medical device energy source, comprising: 
an energy source (radiofrequency generator 12 comprises RF power source 52; Col. 4, ll. 9-14, Col. 6-7, ll. 66-10, Fig. 1); 
an energy source power interface configured to deliver electrical energy from the energy source, wherein the energy source power interface comprises a docking port configured to releasably receive a medical device comprising a hand-held component, an elongated shaft in mechanical communication with the hand-held component, an end effector disposed at a distal end of the elongated shaft (connection for communication line between RF power source 52 and electrode 16 such that radiofrequency energy is conveyed from generator 12 to ablation electrode 16 on distal tip 24 of catheter probe 14/302, where catheter probe 14/302 comprises handle 20, guide tube 22 and distal tip 24; Col. 4, ll. 27-35), and a rechargeable element disposed within the hand-held component (Burnside et al. fail to disclose the energy source power interface comprising the docking port configured to releasably receive a medical device that comprises a rechargeable element disposed within the hand-held component.  However, Sakurai et al. disclose a medical device energy source (62) comprising an energy source power interface (64) configured to deliver electrical energy from the energy source (62), wherein the energy source power interface comprises a docking port (62a) configured to releasably receive a medical ; and 
an energy source computing device (control circuit 68; Col. 7, ll. 16-60, Fig. 7), comprising: 
an energy source processor unit (microprocessor in control unit 68; Col. 2-3, ll. 62-14); 
an energy source memory storage component in operative communication with the energy source processor unit (Burnside et al. fail to ; 
an energy source network communication interface in operative communication with the energy source processor unit (Burnside et al. fail to disclose an energy source network communication interface in operative communication with the energy source processor unit.  However, Brannan teaches a medical device energy source (200) comprising an energy source network communication interface (290) in operative communication with an energy source processor unit (282) via database 284.  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art  maintaining the catalog via an external device as taught by Brannan et al.; [0035-0037], Fig. 3);
an energy source data interface in operative communication with the energy source processor unit (inherent communication line between processor of control circuit 68 and catalog 122; Col. 14, ll. 8-39), 
wherein the energy source computing device is configured to control a function of the energy source (control circuit 68 conditionally operates probe 302 based on the set of historical operational indicators IO corresponding to the selected probe 68; Col. 14, ll. 25-39), and 
wherein, the energy source memory storage component comprises instructions that (Uchida et al. further disclose the memory storage component to comprise instructions; [0074]), when executed by the energy source processor unit, cause the energy source computing device to: 
receive an identifier code via the energy source data interface (control circuit 68 reads probe identification code, CI; Col. 13-14, ll. 57-7); 
receive a plurality of medical device identity codes via the energy source network communication interface (catalog 122 retains probe identification codes and incremental probe usage indicators UI which are recalled by control circuit 68 via inherent communication line; Col. 13-14, ll. 57-7 & Col. 14, ll. 25-39, where Burnside et al. in view of ; 
compare the identifier code with each of the plurality of medical device identity codes (control circuit 68 matches a probe identification probe read from probe 302 with an identification code stored in catalog 122 to retrieve historical operational indicators IO, such as incremental probe usage indicators UI; Col. 14, ll. 11-24); and 
control the function of the energy source based on the comparison of the identifier code with each of the plurality of medical device identity codes (control circuit 68 conditionally operates probe 302 based on the historical operational parameters associated with the probe identification code CI; Col. 13-14, ll. 25-62),
determine an amount of electrical energy to supply to the medical device based on the comparison of the identifier code with each of the plurality of medical device identity codes, wherein based on a match of the identifier code and at least one of the plurality of medical device identity codes the determined amount of electrical energy is sufficient to effect tissue; and supply the determined electrical energy to the medical device from the energy source (operation of the selected medical probe 302 is allowed if the probe identification code CI is present, or matched, and the probe identification code TI, is not present (indicating that the medical probe has only been sterilized once and never operated), or the probe sterilization indicator IS, I is present, or matched,  (indicating that the medical probe has only been sterilized once and is currently being used in an initial procedure) and predetermined elapsed time limit TL, predetermined maximum usage limit UL, and operational counter  are not exceeded; Col. 14-15, ll. 63-40, Col. 21-22, ll. 66-45.  Burnside et al. fail to disclose the energy source computing device to determine an amount of electrical energy to supply to the medical device based on the comparison; and supply the determined electrical energy to the medical device from the energy source.  However, Wiener et al. disclose a medical device system (Fig. 1) comprising a medical device energy source (10) a medical device (30/32), an energy source computing device (controller) configured control the function of the energy source (10) based on the an identifier code from a memory (400) and to determine an amount of electrical energy (total on-time information at specific power levels) to supply to the medical device (30/32); and supply the determined electrical energy to the medical device (30/32) from the energy source (10).  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Burnside et al. such that the historical operational parameters include an amount of electrical energy to supply to the medical device based on the comparison and supply the determined electrical energy to the medical device from the energy source in order to provide the benefit of operating the medical device at the appropriate parameters that are best for that 
Concerning claims 2-3, Burnside et al. in view of Sakurai et al, Uchida et al. and Brannan et al. fails to disclose wherein the identifier code comprises two identifier strings, each of the two identifier strings comprising a string of processor readable characters, wherein the instructions that cause the energy source computing device to compare the identifier code with each of the plurality of medical device identity codes comprises instructions that cause the energy source computing device to compare each of the two identifier strings with each of two identity strings comprising each of the medical device identity codes.  However, Wiener et al. disclose a medical device system (Fig. 1) comprising a medical device energy source (10) and a medical device (30/32) and an identifier code for the medical device (30, 32) that comprises two identifier strings, each of the two identifier strings comprising a string of processor readable characters.  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Burnside et al. in view of Sakurai et al, Uchida et al. and Brannan et al. such that the identifier code comprises two identifier strings, each of the two identifier strings comprising a string of processor readable characters, wherein the instructions that cause the energy source computing device to compare the identifier code with each of the plurality of medical device identity codes comprises instructions that cause the energy source computing device to compare each of the two identifier strings with each of two identity strings comprising each of the medical device identity codes in order to provide the benefit of 
Concerning claim 4, Burnside et al. in view of Sakurai et al., Uchida et al. and Brannan et al. disclose wherein, the energy source memory storage component (associated memory of Uchida et al.) comprises instructions that, when executed by the energy source processor unit (microprocessor of control circuit 68), further cause the energy source computing device (68) to receive, via the energy source network communication interface (data interface 290 of Brannan et al.), a plurality of medical device status indicators (historical operational data IO, incremental probe usage indicators UI), wherein each medical device status indicator corresponding to each of the plurality of medical device identity codes (Burnside et al.: Col. 14, ll. 8-24; Fig. 7-8).
Concerning claim 5, Burnside et al. in view of Sakurai et al., Uchida et al. and Brannan et al. further disclose the energy source memory storage component (associated memory of Uchida et al.) comprises instructions that, when executed by the energy source processor unit (microprocessor of control circuit 68), further cause the energy source computing device (68) to control the function of the energy source (52) based on the medical device status indicators (historical operational data IO, incremental probe usage indicators UI) corresponding to a medical device identity code equal to the identifier code (CI) (Col. 12-14, ll. 65-61; Fig. 7-8).
Concerning claim 6, Burnside et al. in view of Sakurai et al., Uchida et al. and Brannan et al. further disclose wherein the energy source memory storage component (associated memory of Uchida et al.) comprises instructions that, when executed by the energy source processor unit (microprocessor of control circuit 68), furt3her cause the I); or combinations thereof (Col. 12-13, ll. 65-33, Col. 15, ll. 11-25).
Concerning claim 7, Burnside et al. disclose a user display in operative communication with the energy source processor unit (microprocessor of control circuit 68) (Fig. 1). 
Concerning claim 8, Burnside et al. disclose a medical device system (catheter system 10; Col. 4, ll. 9-14), comprising: 
a medical device (steerable catheter 14; Col. 4, ll. 9-14), comprising: 
a hand-held component (handle 20; Col. 4, ll. 27-34); 
an elongated shaft in mechanical communication with the hand-held component (guide tube 22; Col. 4, ll. 27-34)
an end effector disposed at a distal end of the elongated shaft (ablation electrode 16 on distal tip 24; Col. 4, ll. 27-34); 
a rechargeable element disposed within the hand-held component (Burnside et al. fail to disclose the medical device comprising a rechargeable element disposed within the hand-held component.  However, Sakurai et al. disclose a medical device energy source (62) comprising an energy source power interface (64) configured to deliver electrical energy from the energy ; 
a device memory storage component configured to store an identifier code (probe identification component 50 stores probe identification code CI; Col. 5, ll. 41-58); 
a device data interface in operative connection with the memory storage component (connection for communication line between probe identification component 50 and control circuit 68; Fig. 7); and 
a device power interface comprising a docking interface and configured to receive electric power from an energy source (connection for communication line between electrode 16 and RF power source 52; Col. 4, ll. 27-35, Fig. 7); 
a medical device energy source (radiofrequency generator 12 comprises RF power source 52; Col. 4, ll. 9-14, Col. 6-7, ll. 66-10, Fig. 1), comprising: 
the energy source (RF power source 52; Col. 4, ll. 9-14, Col. 6-7, ll. 66-10, Fig. 1); 
an energy source power interface comprising a docking port configured to releasably receive the medical device comprising the rechargeable element and configured to deliver electrical energy from the energy source to the rechargeable element of the medical device when the docking port is in operative communication with the docking interface of the medical device (connection for communication line between RF power source 52 and electrode 16 such that radiofrequency energy is conveyed from generator 12 to ablation electrode 16 on distal tip 24 of catheter probe 14/302 where cable 28 plugs into generator 12 to releaseably release catheter probe 14/302; Col. 4, ll. 27-35); and 
an energy source computing device (control circuit 68; Col. 7, ll. 16-60, Fig. 7), comprising: 
an energy source processor unit (microprocessor in control unit 68; Col. 2-3, ll. 62-14); 
an energy source memory storage component in operative communication with the energy source processor unit (Burnside et al. fail to specifically disclose the energy source computing device to comprise an energy source memory storage component in operative communication with the energy source processor unit.  However, Uchida et al. disclose a medical device energy source (100) comprising an energy source computer device comprising an energy source memory storage component (associated memory of processor, not shown) in operative communication with an energy source processor unit (processor, not ; 
an energy source network communication interface in operative communication with the energy source processor unit and configured to transmit data to and receive data from a communication network (Burnside et al. fail to disclose an energy source network communication interface in operative communication with the energy source processor unit.  However, Brannan teaches a medical device energy source (200) comprising an energy source network communication interface (290) in operative communication with an energy source processor unit (282) via database 284.  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Burnside et al. such that the energy source computing device comprises an energy source network communication interface in operative communication with the energy source processor unit in order to provide the benefit of maintaining the ; and 
an energy source data interface in operative connection with the device data interface (inherent communication line between processor of control circuit 68 and probe identification component; Col. 14, ll. 8-39), 
wherein the energy source computing device is configured to control a function of the energy source (control circuit 68 conditionally operates probe 302 based on the set of historical operational indicators IO corresponding to the selected probe 68; Col. 14, ll. 25-39); and 
a medical device network server, comprising: a network server processor unit; a network server memory storage component in operative communication with the network server processor unit and configured to store a medical device database comprising a plurality of medical device identity codes and corresponding medical device status indicators; and a network server communication interface in operative communication with the network server processor unit and configured to transmit data to and receive data from at least one medical device power source via the communication network; (Burnside et al. fail to disclose a medical device network server, comprising: a network server processor unit; a network server memory storage component in operative communication with the network server processor unit and configured to store a medical device database comprising a plurality of medical device identity codes and corresponding medical device  maintaining the catalog via an external device as taught by Brannan et al.; [0035-0037], Fig. 3
wherein, the energy source memory storage component comprises instructions (Uchida et al. further disclose the memory storage component to comprise instructions; [0074]) that, when executed by the energy source processor unit, cause the energy source computing device to: 
receive, from the device memory storage component, the identifier code (control circuit 68 reads probe identification code, CI from probe identification component 50; Col. 13-14, ll. 57-7); 
receive, from the network server memory storage component, the plurality of medical device identity codes from the medical device database (catalog 122 retains probe identification codes and incremental probe usage indicators UI which are recalled by control circuit 68 via inherent communication line; Col. 13-14, ll. 57-7 & Col. 14, ll. 25-39, where Burnside et al. in ; 
compare the identifier code with each of the plurality of medical device identity codes (control circuit 68 matches a probe identification probe read from probe 302 with an identification code stored in catalog 122 to retrieve historical operational indicators IO, such as incremental probe usage indicators UI; Col. 14, ll. 11-24); and 
control the function of the energy source based on the comparison of the at least one identifier code with the plurality of medical device identity codes (control circuit 68 conditionally operates probe 302 based on the historical operational parameters associated with the probe identification code CI; Col. 13-14, ll. 25-62); 
determine an amount of electrical energy to supply to the medical device based on the comparison of the identifier code with each of the plurality of medical device identity codes, wherein based on a match of the identifier code and at least one of the plurality of medical device identity codes the determined amount of electrical energy is sufficient to effect tissue; and supply the determined electrical energy to the medical device from the energy source (operation of the selected medical probe 302 is allowed if the probe identification code CI is present, or matched, and the probe identification I, is not present (indicating that the medical probe has only been sterilized once and never operated), or the probe sterilization indicator IS, is not present and the probe identification code CI is present, or matched,  (indicating that the medical probe has only been sterilized once and is currently being used in an initial procedure) and predetermined elapsed time limit TL, predetermined maximum usage limit UL, and operational counter  are not exceeded; Col. 14-15, ll. 63-40, Col. 21-22, ll. 66-45.  Burnside et al. fail to disclose the energy source computing device to determine an amount of electrical energy to supply to the medical device based on the comparison; and supply the determined electrical energy to the medical device from the energy source.  However, Wiener et al. disclose a medical device system (Fig. 1) comprising a medical device energy source (10) a medical device (30/32), an energy source computing device (controller) configured control the function of the energy source (10) based on the an identifier code from a memory (400) and to determine an amount of electrical energy (total on-time information at specific power levels) to supply to the medical device (30/32); and supply the determined electrical energy to the medical device (30/32) from the energy source (10).  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Burnside et al. such that the historical operational parameters include an amount of electrical energy to supply to the medical device based on the comparison and supply the determined electrical energy to the medical 
Claim 9 is rejected upon the same rationale as provided for claims 2-3. 
Claim 10 is rejected upon the same rationale as provided for claims 4-5. 
Concerning claim 11, Burnside et al. in view of Sakurai et al, Uchida et al. and Brannan et al. fail to disclose the energy source memory storage component further comprises instructions that, when executed by the energy source processor unit, cause the energy source computing device to transmit, to the medical device network server, data to update a medical device status indicator corresponding to a medical device identity code equal to the identifier code.  However, Brannan et al. further disclose that data can be uploaded to the external device (291) from database (284).  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Burnside et al. in view of Sakurai et al, Uchida et al. and Brannan et al. such that the energy source memory storage component further comprises instructions that, when executed by the energy source processor unit, cause the energy source computing device to transmit, to the medical device network server, data to update a medical device status indicator corresponding to a medical device identity code equal to the identifier code in order to provide the benefit of data being available across the network and not just locally as taught by Brannan et al. ([0035-0037]). 
claim 12, Burnside et al. in view of Sakurai et al, Uchida et al. and Brannan et al. fail to the network server memory storage component comprises instructions that, when executed by the network servicer processor unit, cause the network server processor unit to: receive, from the medical device energy source, data to update a medical device status indicator corresponding to the medical device identity code equal to the identifier code; and update the status indicator in the database corresponding to the medical device identity code equal to the identifier code. However, Brannan et al. further disclose that data can be uploaded to the external device (291) from database (284).  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Burnside et al. in view of Sakurai et al, Uchida et al. and Brannan et al. such that the network server memory storage component comprises instructions that, when executed by the network servicer processor unit, cause the network server processor unit to: receive, from the medical device energy source, data to update a medical device status indicator corresponding to the medical device identity code equal to the identifier code; and update the status indicator in the database corresponding to the medical device identity code equal to the identifier code in order to provide the benefit of data being available across the network and not just locally as taught by Brannan et al. ([0035-0037]). 
Claim 13 is rejected upon the same rationale as provided for claim 6. 
Claim 14 is rejected upon the same rationale as provided for claim 6. 
Concerning claim 15, Burnside et al. in view of Sakurai et al, Uchida et al. and Brannan et al. fail to disclose wherein the energy source memory storage component further comprises instructions that, when executed by the energy source processor unit, 
Concerning claim 16, Burnside et al. in view of Sakurai et al, Uchida et al. and Brannan et al. fail to the network server memory storage component comprises instructions that, when executed by the network servicer processor unit, cause the network server processor unit to: receive, from the medical device energy source, values of the one or more additional indicators corresponding to each of the medical device identity codes in the medical device data base; and update the values of the one .

Response to Arguments
Applicant's arguments filed 11/3/2020 have been fully considered but they are not persuasive.
In response to Applicant’s arguments that Burnside teaches that “if data for a medical probe is not found in the catalog, then the medical probe is operational to be used to effect tissue”, the Examiner respectfully disagrees.  As discussed in Col. 14-15, ll. 63-40 and Col. 21-22, ll. 65-45, Burnside clearly teaches operation of multi-use probes.  As discussed in the rejection(s) above, the probe is operated if certain conditions are met, including presence of the probe identification code CI, taken to be 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYMI E DELLA whose telephone number is (571)270-1429.  The examiner can normally be reached on M-Th 6:00 am - 4:45 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-12131213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JAYMI E DELLA/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        
JAYMI E. DELLA
Primary Examiner
Art Unit 3794